DETAILED ACTION
	Claims 15-34 are pending.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 21, the claim limitation of I002/I110 is unclear.  It is assumed that this is referring to an x-ray diffraction ratio, however, more information is required to claim a specific diffraction ratio.
	Regarding claim 29, the claim recites a material ratio but does not recite whether it is a weight ratio, a volume ratio, or some other ratio.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 15-23, 25, 27, 28, 31, 32, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (CN 106166958).
	Regarding claims 15, 16, 19, 34 Zhou teaches a graphite based lithium battery electrode material made by forming natural graphite particles, coating them with a carbon precursor (modifier) such as pitch and carbonizing the precursor at 1000 to 1300 °C  to yield a carbon coated graphite with inner and outer surfaces coated (par. 11-21, 50-54).  Zhou does not specifically teach that the coating is non-graphitized carbon.  However, applicant discloses a similar method of carbonizing a pitch coating graphite in the same temperature range.  It is therefore the position of the office that the carbonized pitch would be non-graphitized because applicant discloses the same method of making non-graphitized carbon.
	Regarding claims 17, 18, Zhou does not teach the recited softening temperature of the pitch (modifier).  However, applicant discloses that pitch is the modifier and it is the position of the office that the pitch of Zhou would have the same softening temperature because it’s the same material (par. 11-21, 50-54).
	Regarding claim 20, Zhou teaches that the composite graphite particle is between 10 and 25 microns (par. 43).
	Regarding claim 21, Zhou teaches the same material as applicant claims, i.e. graphite (par. 11-21, 50-54).  It is the position of the office that the graphite of Zhou would have the same diffraction ratio.
	Regarding claim 22, Zhou teaches that the spherical graphite is compressed and heated (isotropic treatment), the graphite is pulverized and classified, the graphite is then mixed with pitch (modifier), then the graphite is mixed (stirred) and heated at a temperature under a protective atmosphere (par. 34-47, 56).
	Regarding claim 23, Zhou teaches that the graphite is subject to pressure at as low as 150 °C (cold pressing) (par. 41).
	Regarding claims 25 and 27, Zhou teaches that the graphite particles may be between 3 and 28 microns (par. 36).
	Regarding claim 28, Zhou does not teach the recited softening temperature of the pitch (modifier).  However, applicant discloses that pitch is the modifier and it is the position of the office that the pitch of Zhou would have the same softening temperature because it’s the same material (par. 11-21, 50-54).
	Regarding claim 31, Zhou teaches that the carbonization temperature is 1000 to 1300°C (par. 47).
	Regarding claim 32, Zhou teaches that the carbonization occurs for 3 to 8 hours (par. 47).
	
	Allowable Subject Matter
Claims 24, 26, 30, 33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729